Title: John Adams to Abigail Adams, 17 February 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Feb. 17. 1793
We have had Such falls of Snow and rain that I Suppose the Mail has been retarded and I have no Letters; and you may be in the same Case. I have written however as regularly as usual. I have no Letters nor Message from our dear Family at N. York Since their arrival excepting a Line from Charles the next morning announcing it. another fort night and I shall sett out on my return home I shall make a short stay at N. Y. for fear of worse roads as well as from a zeal to get home. Indeed I have so little affection for that southern State as it has lately become, that the sooner I get thro it the better.
I have a great Mind to send home our furniture. My Salary has become ridiculous, sunk more than half in its Value and about to be reduced still lower by another Million of Paper to be emitted by a new Bank of Pensilvania. Before I was aware I got abominably involved in debt and I shall not easily get out.— by I will be no longer a Dupe. The hospitality of Philadelphia would have kept me, the whole Winter at Dinner with one Family and at Tea and Cards with another: but I have made it a rule to decline all Invitations excepting Such as came from Families where I had never dind before, and excepting once with the senators who have families here, once with our Ministers of State and once with foreign Ministers. It has been Employment enough to write apologies in Answer to Invitations. I should have been down with the Ague long before now if I had accepted Invitations to Evening Parties. I never dine out without loosing the next nights Sleep, which shews that there is still a disposition to a fever.
I live in terror least the State of Europe should force the President to Call Congress together in summer. I am not without hopes however that the national Convention of France will give England Satisfaction about Holland, the Austrian Netherlands and the Scheld, that We may still be blessed with Peace: but if there should be war We shall be intrigued into it, if possible.
The Personal hatreds and Party Animosities which prevail here, have left me more in tranquility than any other Person. The Altercations between the humble Friends of the two or three Ministers have done no service to the Reputation of either. The S. of the Treasury has suffered as much as the Secretary of State. Ambition is imputed to both, and the Moral Character of both has Suffered in the Scrutiny. They have been sifted by Satan like Wheat and all the Spots that have been discoverd have been circulated far and wide. I am afraid that Hamiltons Schemes will become unpopular, because the State Legislatures are undermining them and Congress will be obliged either to let them fall in the Publick opinion, or to support them by measures which will be unpopular. Hamilton has been intemperately puffed and this has excited green Eyed Jealousy and haggard Envy. Jays Friends have let Escape feelings of Jealousy as well as Jeffersons. And it is very natural. Poor me who have no Friends to be jealous, I am left out of the Question and pray I ever may.
Yours tenderly
J. A.
